Case 2:18-cv-00295-JRG Document 447 Filed 09/14/20 Page 1 of 5 PageID #: 22419




                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION


SAS INSTITUTE INC.,                                      CASE NO. 2:18-cv-00295-JRG

                          Plaintiff,

        - vs -

WORLD PROGRAMMING LTD., et al.,

                          Defendants.



                 MOTION OF NON-PARTY ORACLE CORPORATION FOR
                     LEAVE TO FILE BRIEF AS AMICUS CURIAE

        Oracle Corporation (“Oracle”) hereby seeks leave to file in the above-caption action the

amicus curiae brief attached hereto as Exhibit A (the “Amicus Brief”). The proposed Amicus

Brief is filed in support of Plaintiff SAS Institute, Inc. as this Court’s ruling on the issues of

copyrightability of software and the abstraction-filtration-comparison (“AFC”) test will have

significance far beyond the parties in this action. 1

        Oracle is one of the world’s largest and leading technology companies, providing

complete, open, and integrated business software and hardware systems.                        Its products and

services include applications and infrastructure offerings that are delivered worldwide through a

variety of flexible and interoperable IT deployment models. In particular, Oracle is chosen by its

customers—which include business of many sizes, government agencies, educational institutes,

and resellers—for its innovate software, as well as its commitment to investment in and

1
    Consistent with Federal Rule of Appellate Procedure 29, no party’s counsel authored the Amicus Brief in whole
    or in part, no party or party’s counsel contributed money that was intended to fund preparing or submitting the
    Amicus Brief, and no person—other than Oracle and its counsel—contributed money that was intended to fund
    preparing or submitting the Amicus Brief.


                                                      -1-
Case 2:18-cv-00295-JRG Document 447 Filed 09/14/20 Page 2 of 5 PageID #: 22420




innovation with respect to that software. Indeed, in each of the last three years, Oracle invested

over $6 billion in research and development to enhance its existing portfolio of offerings and to

develop new technologies and services.

         “A district court has broad discretion in deciding whether to accept an amicus brief.”

City of N.Y. v. United States, 971 F. Supp. 789, 791 n.3 (S.D.N.Y. 1997); see also C & A

Carbone, Inc. v. Cty. of Rockland, NY, No. 08 Civ. 6459, 2014 WL 1202699, at *3 (S.D.N.Y.

Mar. 24, 2014) (district court has discretion as to whether to accept amicus briefs). Amicus

briefs are typically permitted “when the amicus has unique information or perspective that can

help the court beyond the help that the lawyers for the parties are able to provide.” Auto. Club of

N.Y., Inc. v. Port Auth. of N.Y. & N.J., No. 11 Civ. 6746, 2011 WL 5865296, at *1 (S.D.N.Y.

Nov. 22, 2011) (quoting Citizens Against Casino Gambling in Erie Cnty. v. Kempthorne, 471 F.

Supp. 2d 295, 311 (W.D.N.Y. 2007)); James Square Nursing Home, Inc. v. Wing, 897 F. Supp.

682, 683 n. 2 (N.D.N.Y. 1995) (amicus briefs should be accepted where they “will aid in the

determination of the motion[] at issue.”), aff’d, 84 F.3d 591 (2d Cir. 1996). Moreover, this Court

and others in this District routinely permit non-parties to file briefs as amicus curiae. See, e.g.,

Lodsys Grp., LLC v. Brother Int’l Corp., No. 2:11 Civ. 00090, 2013 WL 5353004, at *1 (E.D.

Tex. Sept. 24, 2013) (Gilstrap, J.) (considering amicus brief); see also Morgan v. Plano Indep.

Sch. Dist., No. 4:04 Civ. 447, 2007 WL 397494, at *1 (E.D. Tex. Feb. 1, 2007); Van Alstyne

Indep. Sch. Dist. v. Andre S., No. 4:09 Civ. 89, 2010 WL 715560 (E.D. Tex. Feb. 23, 2010);

Morgan v. Plano Indep. Sch. Dist., No. 4:04 Civ. 447, 2007 WL 397494 (E.D. Tex. Feb. 1,

2007).

         Here, the Amicus Brief provides legal insights on the copyright law issues that this Court

intends to decide at the upcoming hearing. Oracle, like others in the software industry, is



                                                 2
Case 2:18-cv-00295-JRG Document 447 Filed 09/14/20 Page 3 of 5 PageID #: 22421




actively engaged in protecting its investments in its software and, due to the scope of its products

and services has a unique perspective on the importance of protecting software through copyright

law.   Indeed, copyright forms the backbone of Oracle’s (and all other) licensing models.

Although patent law remains an important component of modern software companies’

intellectual property portfolios, it is copyright law that they increasingly use to protect their

software from unauthorized copying. Based on Oracle’s experiences, it can provide this Court

with insights and perspectives concerning the issues of copyrightability and the AFC test, which

will aid the Court in resolving the issues presented by the parties’ briefing.

       For the foregoing reasons, Oracle respectfully requests that the Court grant its motion for

leave to appear as amicus curiae and deem as filed the Amicus Brief attached hereto as Exhibit

A. SAS does not oppose Oracle’s motion. Although Oracle contacted WPL early this morning,

WPL has not indicated its position. Due to the expedited nature of the Court’s briefing schedule,

Oracle felt it was important to file the motion and Amicus Brief now, rather than waiting for

WPL’s response.




                                                  3
Case 2:18-cv-00295-JRG Document 447 Filed 09/14/20 Page 4 of 5 PageID #: 22422




Dated: September 14, 2020

                                    /s/ Anna G. Rotman
                                    Anna G. Rotman, P.C. (TX Bar No. 24046761)
                                    KIRKLAND & ELLIS LLP
                                    609 Main Street
                                    Houston, TX 77002
                                    Telephone: 713 836 3600
                                    Facsimile: 713 836 3601
                                    Email:       anna.rotman@kirkland.com

                                    and

                                    Dale M. Cendali (pro hac vice pending)
                                    Joshua L. Simmons (pro hac vice pending)
                                    KIRKLAND & ELLIS LLP
                                    601 Lexington Avenue
                                    New York, NY 10022
                                    United States
                                    Telephone: 212 446 4800
                                    Facsimile: 212 446 4900
                                    Email:      dale.cendali@kirkland.com
                                                joshua.simmons@kirkland.com

                                    Attorneys for Amicus Curiae
                                    ORACLE CORPORATION




                                      4
Case 2:18-cv-00295-JRG Document 447 Filed 09/14/20 Page 5 of 5 PageID #: 22423




                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically via the

Court’s EM/ECF on September 14, 2020. As a result, this document was served on all counsel

who are deemed to have consented to electronic service.

                                                            /s/ Anna G. Rotman
                                                                Anna G. Rotman
